DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23, 27-29, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Deventer et al. (US 8,995,774 B1 – hereinafter “van Deventer”) in view of Sohn et al. (US 2021/0064871 A1 – hereinafter “Sohn”) in view of Lee (US 2017/0148430 A1 – hereinafter “Lee”).
Claim 21:
Van Deventer discloses a distributed learning method of a server managing an ID card recognition (C4:L25-30 discloses “When the system 200 is a server-based distributed application, it may include a central component residing on a server and one or more client applications residing on client devices and communicating with the central component via a network 110.”), the distributed learning method comprising: 
releasing (C4:L21-25 discloses “A system 200 for automated document recognition, identification, and data extraction may provide document recognition capabilities via an
online portal, special-purpose application, cloud-based application, server-based distributed application, and so forth.”) an ID card recognition  (C5:L59-60 discloses “system 200 for automated document recognition, identification, and data extraction”; C6:L4-5 discloses “the image 145 of the ID document 120 may be correlated to a plurality of ID templates stored in
the database 150 to determine a type of the ID document 120.”) (C5:L10-12 discloses “The image 145 of the ID document 120 may be taken by a camera associated with the user 140.”) so that the user terminal uses the ID card recognition (C3:L24-26 discloses “video stream from the camera may be transmitted to a system for automated document recognition, identification, and data extraction.”); 



Van Deventer discloses all of the subject matter as described above except for specifically teaching a “model performing at least one convolution operation” and “receiving update information of the ID card recognition model generated according to an ID card recognition result of the released ID card recognition model; and verifying the update information received from the user terminal and updating the ID card recognition model using the verified update information, wherein the receiving the update information of the ID card recognition model comprises: receiving (¶66 discloses “server 200 serves to provide various services related to an artificial intelligence model to the terminal 100”; ¶18 discloses “a convolutional neural network (CNN)”; ¶¶255-256) and “receiving update information  (¶124 discloses “updates the information which is previously learned based on the analyzed information”) of the ID card recognition model generated according to an ID card recognition result of the released ID card recognition model (¶188 discloses “when the model is updated through the learning, stores the updated model”); and verifying the update information received from the user terminal and updating the ID card recognition model using the verified update information (¶200 discloses “Further, when the learning model is updated, the updated learning model may be transmitted to the other device such as the terminal 100 via the transceiver 210 to be loaded.”), wherein the receiving the update information of the ID card recognition model comprises: receiving(¶255 discloses “The feature extraction area is configured in the form of stacking a Convolution Layer and a Pooling layer by several layers”; ¶256 discloses “A shape of the output data is changed in accordance with a size of a convolution layer filter, a stride, whether to apply padding, or a max pooling size”) as the update information by comparing an output value of the ID card recognition model with the user response.” (¶143 discloses “provide or process appropriate information or functions to the user”;  ¶130 discloses “The touch screen may simultaneously serve as a user input interface 123 which provides an input interface between the terminal 100 and the user and provide an output interface between the terminal 100 and the user.”; ¶121 discloses “user input information from the input interface 120.”).’
It would have been obvious to one of ordinary skill in the art to combine van Deventer and Sohn before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use a CNN in conjunction with user input to update information previously learned to improve precision of a future performance (Sohn ¶125).  This motivation for the combination of van Deventer and Sohn is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Van Deventer discloses all of the subject matter as described above except for specifically teaching “weight change information.” However, Lee in the same field of endeavor teaches “weight change information of a layer performing the convolution operation” (¶61 discloses “weights may be updated by a stochastic gradient descent algorithm”; ¶¶65-69 discloses how weights are set; Fig. 5 and ¶¶99, 101-104, 106-108 disclose how and/or whether the recognition model is to be updated).
Therefore, it would have been obvious to one of ordinary skill in the art to combine van Deventer and Lee before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to update a recognition model with additional training data after a model has been trained to improve performance in future tasks. This motivation for the combination of van Deventer and Lee is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).  In this combination of references, each element merely performs the same function as it does separately.
Claims 22, 28, and 34:
The combination of van Deventer, Sohn, and Lee discloses the distributed learning method of claim 21, wherein the update information is generated using a user response for the ID card recognition result provided through the user terminal (Sohn ¶143 discloses “provide or process appropriate information or functions to the user”;  ¶130 discloses “The touch screen may simultaneously serve as a user input interface 123 which provides an input interface between the terminal 100 and the user and provide an output interface between the terminal 100 and the user.”; ¶121 discloses “user input information from the input interface 120.”).
Claims 23 and 29:
The combination of van Deventer, Sohn, and Lee discloses the distributed learning method of claim 21, wherein the updating the ID card recognition model comprises: updating the ID card recognition model by verifying the received update information based on the layer or a version of the ID card recognition model (Sohn ¶¶140, 189 discloses “the memory 170 may store the trained model by dividing the model into a plurality of versions depending on a training timing or a training progress”).
Claims 27:
Van Deventer discloses a distributed learning server of an ID card recognition model (C4:L25-30), the distributed learning server comprising …
The combination of van Deventer, Sohn, and Lee discloses the discloses the remaining elements recited in claim 27 for at least the reasons discussed in claim 21 above.
Claims 33:
Van Deventer discloses a distributed learning method (C4:L21-25 discloses “A system 200 for automated document recognition, identification, and data extraction may provide document recognition capabilities via an online portal, special-purpose application, cloud-based application, server-based distributed application, and so forth.”) of an ID card recognition (C5:L59-60 discloses “system 200 for automated document recognition, identification, and data extraction”; C6:L4-5 discloses “the image 145 of the ID document 120 may be correlated to a plurality of ID templates stored in the database 150 to determine a type of the ID document 120.”), the distributed learning method comprising: 
receiving an ID card image (C5:L10-12 discloses “The image 145 of the ID document 120 may be taken by a camera associated with the user 140.”);
outputting an ID card recognition result using an ID card recognition (C5:L10-12 discloses “The image 145 of the ID document 120 may be taken by a camera associated with the user 140.”); 
Van Deventer discloses all of the subject matter as described above except for specifically teaching a “training the ID card recognition model using the ID card recognition result  and generating update information regarding the at least one convolution operation; and transmitting the update information to a server updating the ID card recognition model. wherein the generating the update information comprises: generating w(¶88 discloses “generate training data to be input to the model learning”; ¶98 discloses “the learning model may be used to deduce a result for the new input data, rather than the training data”) and generating update information (¶200 discloses “Further, when the learning model is updated, the updated learning model may be transmitted to the other device such as the terminal 100 via the transceiver 210 to be loaded.”) regarding the at least one convolution operation (¶255 discloses “The feature extraction area is configured in the form of stacking a Convolution Layer”); and transmitting the update information to a server updating the ID card recognition model (¶66 discloses “server 200 serves to provide various services related to an artificial intelligence model to the terminal 100”; ¶18 discloses “a convolutional neural network (CNN)”; ¶¶255-256); wherein the generating the update information comprises: generating w(¶256 discloses “A shape of the output data is changed in accordance with a size of a convolution layer filter, a stride, whether to apply padding, or a max pooling size.”; ¶143 discloses “provide or process appropriate information or functions to the user”;  ¶130 discloses “The touch screen may simultaneously serve as a user input interface 123 which provides an input interface between the terminal 100 and the user and provide an output interface between the terminal 100 and the user.”; ¶121 discloses “user input information from the input interface 120.”).”
It would have been obvious to one of ordinary skill in the art to combine van Deventer and Sohn before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use a CNN in conjunction with user input to update information previously learned to improve precision of a future performance (Sohn ¶125).  This motivation for the combination of van Deventer and Sohn is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Van Deventer discloses all of the subject matter as described above except for specifically teaching “weight change information.” However, Lee in the same field of endeavor teaches “weight change information of a layer performing the convolution operation” (¶61 discloses “weights may be updated by a stochastic gradient descent algorithm”; ¶¶65-69 discloses how weights are set; Fig. 5 and ¶¶99, 101-104, 106-108 disclose how and/or whether the recognition model is to be updated).
Therefore, it would have been obvious to one of ordinary skill in the art to combine van Deventer and Lee before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to update a recognition model with additional training data after a model has been trained to improve performance in future tasks. This motivation for the combination of van Deventer and Lee is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).  In this combination of references, each element merely performs the same function as it does separately.

Allowable Subject Matter
Claims 24-26, 30-32, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666